Case 3:20-cv-00176-MAB Document 34 Filed 04/12/21 Page 1 of 2 Page ID #555




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RACHEL SANTEL,                               )
                                              )
                       Plaintiff,             )
                                              )
 vs.                                          )   Case No. 3:20-CV-00176-MAB
                                              )
 COMMISSIONER OF SOCIAL                       )
 SECURITY,                                    )
                                              )
                       Defendant.

                            MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This matter is before the Court on Plaintiff’s First Motion for Attorney Fees, filed

on December 22, 2020. Plaintiff requests attorney fees in the amount of $5,005.00 (Doc.

32). Plaintiff is not seeking any additional costs. Defendant, instead of filing a response

to Plaintiff’s motion, filed an “Agreed Motion to Award Attorney Fees” on January 5,

2021 (Doc. 33). In this motion, Defendant asks the Court to grant Plaintiff $4,900.00 in

attorney fees (Doc. 33). Defendant indicates that Plaintiff has “consented to the amount

and method of payment” and the motion contains Plaintiff’s counsel’s signature with her

consent (Doc. 33).

       The Court finds that Plaintiff is the prevailing party and is entitled to an award of

attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. §2412(d)(1)(B). The

Court further finds that the agreed upon amount is reasonable and appropriate. This

award shall fully and completely satisfy any and all claims for fees and expenses that



                                        Page 1 of 2
Case 3:20-cv-00176-MAB Document 34 Filed 04/12/21 Page 2 of 2 Page ID #556




may have been payable to Plaintiff in this matter pursuant to the Equal Access to Justice

Act, 28 U.S.C. §2412.

       Accordingly, the agreed Motion for Attorney Fees (Doc 33) is GRANTED. The

Court awards Plaintiff attorney’s fees and expenses in the amount of $4,900.00 (four

thousand nine hundred dollars and zero cents). The Plaintiff’s First Motion for Attorney

Fees (Doc. 32) is MOOT.

       The amount awarded is payable to Plaintiff and is subject to set-off for any debt

owed by Plaintiff to the United States, per Astrue v. Ratliff, 560 U.S. 586 (2010). See also,

Harrington v. Berryhill, 906 F.3d 561 (7th Cir. 2018). However, any part of the award that

is not subject to set-off to pay Plaintiff’s pre-existing debt to the United States shall be

made payable to Plaintiff’s attorney pursuant to the EAJA assignment executed by

Plaintiff (Doc. 32-5).

       IT IS SO ORDERED.

       DATED: April 12, 2021
                                                  s/ Mark A. Beatty
                                                  MARK A. BEATTY
                                                  United States Magistrate Judge




                                         Page 2 of 2
